J-S54010-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

RONNIE IRIZARRY

                            Appellant                No. 121 MDA 2014


                 Appeal from the PCRA Order January 10, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0000192-2008,
              CP-36-CR-0000195-2008, CP-36-CR-0002542-2008


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.                        FILED OCTOBER 08, 2014

        Ronnie Irizarry appeals from the trial court’s order denying, after a

hearing, his amended petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.1 In November 2009, Irizarry entered an

open guilty plea to two counts each of robbery2 and intimidation of

witnesses.3     The charges stemmed from his involvement in a knife-point

____________________________________________


1
 The standard of review of an order denying a PCRA petition is whether that
determination is supported by the evidence of record and is free of legal
error. The PCRA court’s findings will not be disturbed unless there is no
support for the findings in the certified record.    Commonwealth v.
Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012).
2
    18 Pa.C.S. § 3701.
3
    18 Pa.C.S. § 4952.
J-S54010-14



robbery of two clerks at a convenience store.               He was sentenced to an

aggregate sentence of 8½-20 years’ incarceration.4                On appeal, Irizarry

contends that counsel was ineffective for inducing him to plead guilty by

erroneously advising him that he would receive concurrent sentences and for

telling him that if he did not plead guilty his sister would be charged as an

accomplice to the robbery. After careful review, we affirm.

       To prevail on an ineffectiveness claim, appellant must show that his

underlying contention possesses arguable merit, that the course chosen by

counsel had no reasonable basis designed to serve appellant's interests, and

that counsel's conduct prejudiced appellant. Commonwealth v. Mendoza,

730 A.2d 503 (Pa. Super. 1999).                Claims of ineffectiveness in connection

with a guilty plea will provide a basis for relief only if ineffectiveness caused

an involuntary or unknowing plea.              Commonwealth v. Yager, 685 A.2d
1000, 1004 (Pa. Super. 1996) (en banc).                The law does not require that

appellant be pleased with the outcome of his decision to enter a plea of

guilty; all that is required is that appellant's decision to plead guilty be

knowingly, voluntarily, and intelligently made. Id. at 1003.

       In his amended petition, Irizarry claims that not only did counsel

advise him that he would receive concurrent sentences, but that he would
____________________________________________


4
  The court’s sentence consisted of concurrent terms of 4½-10 years’
imprisonment for each robbery conviction and concurrent terms of 4-10
years in prison for each intimidation conviction. The intimidation sentences
were ordered to run consecutive to the robbery sentences.



                                           -2-
J-S54010-14



receive an aggregate sentence of not greater than 5-10 years.         Moreover,

Irizarry asserts that counsel told him if he did not plead guilty that his sister

would be charged as an accomplice and could lose custody of her children.

      Instantly, Irizarry was aware, prior to pleading guilty, that his

sentences would not necessarily run concurrently; therefore, we cannot

conclude that counsel caused Irizarry to enter an involuntary and unknowing

plea. Yager, supra. Irizarry admitted that counsel was going to “ask for”

concurrent sentences, N.T. PCRA Hearing, 11/25/2013, and that if he didn’t

receive concurrent sentences he wanted to appeal.        Id. at 21.   Moreover,

Irizarry testified that counsel did not promise him a 5-10 year sentence. Id.

at 20. Finally, Irizarry testified that counsel told him that if he didn’t plead

guilty his sister would also be charged, but he did not say what the charge

would be. Id. at 18. However, counsel did not recall ever having such a

conversation, id. at 8, 11, and that, at most, he told Irizarry that he was

informed by the police that they were looking at bringing charges against his

sister. Id. at 11. Finally, in both his signed, written colloquy and at his oral

colloquy, Irizarry represented that no one had either made him any promises

or representations to him in return for his guilty plea or threatened or forced

him to plead guilty.    N.T. Guilty Plea, 11/13/09, at 8; Written Guilty Plea

Colloquy and Post-Sentence Rights, 11/13/09, at ¶¶50-52.         Therefore, the

record belies Irizarry’s final claim.

      After reviewing the parties’ briefs, the certified record and relevant

case law, we affirm the trial court’s order denying Irizarry’s amended PCRA

                                        -3-
J-S54010-14



petition on the basis of the trial court opinion authored by the Honorable

Dennis E. Reinaker.     We instruct the parties to attach a copy of Judge

Reinaker’s decision in the event of further proceedings in the matter.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2014




                                    -4-
Circulated 09/10/2014 03:27 PM
Circulated 09/10/2014 03:27 PM